NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KEVIN T. DONNELLAN,
Claimant-Appellant,
V.
ERIC K. SHINS'EKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
2011-7127 `
Appea1 from the United States Court of Appeals for
Veterans CIaims in case r1o. 07-20-41, Chief Judge Bruce
E. Kaso1d.
ON MOTION
ORDER
Kevin T. Donne11an moves for a 45-day extension of
time, until December 8, 2011, to file his reply brief
Upon consideration thereof
IT ls 0RDERED THAT:

DoNNELLAN v. DVA 2
The motion is granted
FOR THE C»OURT
gm 2 7 mm /s/ J an H0rbal_\;
Date J an Horba1y
C1erk
cc: Kenneth M. Carpenter, Esq.
Meredyth Cohen Havasy, Esq. y
FlLED
21 U.S. CUuHT UF ' EALS FOR
3 me FE0e"ru'i'i:':iRcun'
0CT 2 7 2011
JANHiJRBALY
CLERK